 1 Adam U. Lindgren, City Attorney (SBN: 177476)
   CITY OF MODESTO
 2 1010 10th Street, Suite 6300
   PO BOX 642
 3
   Modesto, CA 95353
 4 Telephone: (209) 577-5284
   Facsimile: (209) 544-8260
 5
   Deborah J. Fox (SBN: 110929)
 6 dfox@meyersnave.com
   David Mehretu (SBN: 269398)
 7 dmehretu@meyersnave.com
   Robert S. Moutrie (SBN: 295250)
 8 rmoutrie@meyersnave.com
   MEYERS, NAVE, RIBACK, SILVER & WILSON
 9 555 12th Street, Suite 1500
   Oakland, California 94607
10 Telephone: (510) 808-2000
   Facsimile: (510) 444-1108
11
   Attorneys for Defendants City of Modesto and
12 Dave Wallace

13                                UNITED STATES DISTRICT COURT
14                               EASTERN DISTRICT OF CALIFORNIA
15 JESSE MONTELONGO, an individual;                 Case No. 1:15-CV-01605-TLN-BAM
   VICTORIA MONTELONGO, an individual;
16 THERESA LOZANO, an individual; J.M., a           STIPULATION AND ORDER TO
   minor, by and through his Guardian Ad Litem,     CONTINUE EXPERT DISCOVERY
17 RUBY MORALES; E.M., a minor, by and              DEADLINES
   through his Guardian Ad Litem, RUBY
18 MORALES; ALE. M., a minor by and through
   her Guardian Ad Litem, ADOLFO
19 GONZALEZ; ALI. M., a minor by and
   through her Guardian Ad Litem, ADOLFO
20 GONZALEZ; ALA. M., a minor by and
   through her Guardian Ad Litem, ADOLFO
21 GONZALEZ,

22                 Plaintiffs,
23         v.
24 The CITY OF MODESTO, a municipal
   corporation; DAVE WALLACE, individually
25 and in his capacity as an officer for the CITY
   OF MODESTO Police Department; and
26 DOES 1-25,
27                 Defendants.                      Trial Date:   January 13, 2020
28


                 STIPULATION AND ORDER TO CONTINUE EXPERT DISCOVERY DEADLINES
 1                                            STIPULATION

 2          The Parties in the above-entitled action, by and through their respective counsel of record,

 3 hereby stipulate and agree as follows:

 4          1.       On July 18, 2018, the Parties filed a stipulation requesting modifications to the

 5 pretrial schedule, including the close of fact and expert discovery, due to an unexpected and

 6 sudden leave of absence of lead counsel for Defendants, as well as the trial schedules of both

 7 Parties’ counsel. On July 19, 2018, the Court issued an order granting the stipulated extensions.

 8 As a result, the close of fact discovery was set for December 15, 2018, the deadline for expert

 9 witness disclosures was set for February 7, 2019, and the deadline for the close of expert

10 discovery was set for April 12, 2019. (ECF No. 64).

11          2.       As directed by the Court, following a telephone discovery conference with the

12 Court on August 27, 2018, the Parties filed a stipulation on September 4, 2018 to schedule

13 Independent Medical Examinations (“IMEs”) for Plaintiff Jesse Montelongo to take place while

14 Mr. Montelongo was in custody, as well as to schedule when Defendants were to produce

15 incident-related to documents following successful completion of the IMEs. (ECF No. Dkt. 75.)

16 Because the timing of such IMEs would result in Plaintiffs receiving most of the discovery from

17 Defendants in early November of 2018, Plaintiff included in the stipulation a request for the close

18 of fact discovery to be extended from December 15, 2018 to February 1, 2019 to provide Plaintiffs

19 with sufficient time to receive the discovery from Defendants and depose the one officer

20 Defendant in the action, Officer Wallace. Defendants did not object to Plaintiffs’ request. The

21 Court signed and issued the proposed extension in its September 6, 2018 Order. (ECF No. 76.)

22          3.       The IMEs were completed on schedule, and Defendants produced the incident-

23 related discovery on November 14, on schedule as well under the Parties’ stipulation and the

24 Court’s corresponding order. Due to scheduling conflicts and the intervening holiday period,

25 however, the deposition of Officer Wallace could not be scheduled until the current close of the

26 fact discovery period, and is set for February 1, 2019. The Parties are also still wrapping up third
27 party discovery due to the Parties’ efforts to meet the varying waiver requirement among third

28 party health care providers concerning medical and mental health records for minors. Because

                                                       1
                  STIPULATION AND ORDER TO CONTINUE EXPERT DISCOVERY DEADLINES
 1 such third party discovery has yet to be completed, the Parties believe that a modest one-month

 2 extension of the close of fact discovery is necessary.

 3          4.       Despite the prior requested change of the close of fact discovery from December

 4 15, 2018 to February 1, 2019, the Parties did not request a corresponding extension of the expert

 5 disclosure deadlines and close of expert discovery, and therefore the deadline for expert

 6 disclosures remains scheduled for February 7, 2018 – just a week after the current close of fact

 7 discovery of February 1, 2019. Having only one week between the close of fact discovery and the

 8 deadline for expert disclosures is insufficient for the Parties to effectively complete expert

 9 disclosures in this case.

10          5.       Given the present trial date in this matter of January 13, 2020, the Parties believe

11 the pretrial schedule can accommodate a one-month extension of the fact discovery deadline – to

12 allow the Parties time to wrap up all fact discovery in the case – and an extension of the expert

13 disclosure deadlines, close of expert discovery, and ensuing dispositive motion deadlines – to

14 maintain appropriate spacing between these events.

15          6.       Accordingly, the Parties respectfully request that the following pretrial dates be

16 rescheduled as follows:

17                   Event                   Current Deadline               Proposed Deadline
18      Fact discovery cut-off             February 1, 2019          March 1, 2019
19      Expert witness disclosures         February 7, 2019          April 5, 2019
20
        Supplemental/rebuttal expert       March 14, 2019            May 6, 2019
21      disclosures

22      Close of expert discovery          April 12, 2019            June 4, 2019
23
        Last day to file dispositive       July 18, 2019             September 5, 2019
24      motions

25      Deadline for hearing of            August 15, 2019           October 3, 2019
        dispositive motions
26      Trial                              January 13, 2020          Same
27

28          IT IS SO STIPULATED.

                                                       2
                  STIPULATION AND ORDER TO CONTINUE EXPERT DISCOVERY DEADLINES
 1 DATED: January 14, 2019                      Respectfully submitted,

 2                                              MEYERS, NAVE, RIBACK, SILVER & WILSON
 3

 4                                              By:          /S/ David Mehretu
                                                      David Mehretu
 5                                                    Attorneys for Defendants City of Modesto and
                                                      Dave Wallace
 6
                                                THE LAW OFFICES OF JOHN L. BURRIS
 7 DATED: January 14, 2019

 8
                                                By:          /S/ DeWitt M. Lacy
 9                                                    DeWitt M. Lacy
                                                      Attorneys for Plaintiffs
10

11                               Attestation of Concurrence In The Filing

12          The filer, David Mehretu, attests that all other signatories listed on whose behalf this filing

13 is submitted concur in the filing’s content and have authorized the filing.

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        3
                  STIPULATION AND ORDER TO CONTINUE EXPERT DISCOVERY DEADLINES
 1                                                ORDER

 2          IT IS HEREBY ORDERED that, pursuant to the stipulation of the Parties, as modified

 3 below, which is recited above, and good cause in support thereof, the following pretrial dates are

 4 modified as below:

 5                   Event                    Prior Deadline                 New Deadline
 6      Fact discovery cut-off            February 1, 2019          March 1, 2019
 7      Expert witness disclosures        February 7, 2019          April 5, 2019
 8
        Supplemental/rebuttal expert      March 14, 2019            May 6, 2019
 9      disclosures

10      Close of expert discovery         April 12, 2019            June 4, 2019
11
        Last day to file dispositive      July 18, 2019             August 2, 2019
12      motions

13      Deadline for hearing of           August 15, 2019           September 5, 2019
        dispositive motions
14      Trial                             January 13, 2020          Same
15

16          Pursuant to the stipulation of the parties, the commencement date for Trial shall remain set

17 for January 13, 2020. However, the Final Pretrial Conference, currently set for October 31, 2019,

18 is continued to November 14, 2019, at 2:00 p.m. in Courtroom 2 (TLN) before District Judge

19 Troy L. Nunley. The parties shall file their Joint Pretrial Conference Statement on or before

20 November 7, 2019.

21          The parties are advised that further modification of the Scheduling Order will not be

22 entertained by the Court absent a demonstrate and specific showing of good cause.

23

24 IT IS SO ORDERED.

25      Dated:    January 16, 2019                           /s/ Barbara   A. McAuliffe             _
26                                                    UNITED STATES MAGISTRATE JUDGE

27

28

                                                      4
                  STIPULATION AND ORDER TO CONTINUE EXPERT DISCOVERY DEADLINES
